 BLEICHMAR FONTI & AULD LLP                         GIBSON DUNN & CRUTCHER, LLP
 555 12th Street, Suite 1600                        555 Mission Street
 Oakland, CA 94607                                  San Francisco, CA 94105

 KELLER ROHRBACK LLP
 1201 Third Avenue, Suite 3200
 Seattle, WA 98101


VIA ECF

October 3, 2019

Hon. Vince Chhabria
United States District Court Judge
United States District Court, Northern District of California
San Francisco Courthouse
Courtroom 4 – 17th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

        Re:      In re: Facebook, Inc. Consumer Privacy User Profile Litigation,
                 No 3:18-md-02843-VC

Dear Judge Chhabria:

        In accordance with Your Honor’s Civil Standing Order, Plaintiffs and Defendant
Facebook, Inc. (“Facebook”) jointly submit this letter to resolve the following dispute regarding
Plaintiffs’ request that Facebook agree to a Rule 26(f) meet and confer deadline of October 5,
2019. After meeting and conferring in good faith, the parties have been unable to resolve the
issue submitted herein.

   I.         Plaintiffs’ Position

        Following the Court’s September 9, 2019 decision on the motion to dismiss, on
September 16, 2019, Plaintiffs sent Facebook a letter providing dates upon which Plaintiffs were
available to meet and confer in advance of the Case Management Conference, then scheduled for
October 1, 2019, and attaching a draft joint Case Management Statement for review and
discussion. The letter set forth topics for discussion, including matters identified in the CMC
statement; Plaintiffs’ request that Facebook continue ESI discussions previously begun but not
completed; and the scope of discovery in the case, including whether Facebook will agree to
produce documents relating to the claims sustained by the court already collected and produced
to government regulators. Facebook initially agreed to meet and confer on September 20, 2019,
but cancelled the session after Your Honor’s order rescheduling the Case Management
Conference at Facebook’s request to October 15, 2019.

       Facebook then sought a continuance of the initial CMC from October 15, and Plaintiffs
agreed again as a professional courtesy. However, contrary to Rule 26(f)(1) requiring the parties
to meet and confer 21 days in advance of a scheduling conference, Facebook has declined to
agree to any meet and confer sessions on any topic, and on September 29, 2019 informed
Plaintiffs and the Court of its position that any Rule 26(f) meet and confer deadline is premature
in advance of the Case Management Conference—which now will not take place until November
4, 2019.

        Facebook’s refusal to meet and confer pursuant to Rule 26(f) has essentially stymied
Plaintiffs from issuing discovery for an additional month (from the originally scheduled meet
and confer on September 20th, to sometime after November 4th). Plaintiffs believe that the
parties should use this valuable time to begin the discovery process and request that the Court
enter a Rule 26(f) meet and confer deadline of October 5, 2019 or in any event sufficiently prior
to the deadline for the CMC statement so that the parties can prepare a meaningful case
management conference statement and refine any other issues to raise with the court on
November 4, 2019.

   II.     Defendant’s Position

        This Court’s order on Facebook’s Motion to Dismiss set a case management conference
(“CMC”) for October 1, 2019, and ordered the parties to file a joint case management statement
in advance of the CMC. The Court did not lift the discovery stay that is presently in place, nor
did it order the parties to conduct a Rule 26(f) conference. As Facebook understands this Court’s
order, the CMC will provide an opportunity for the parties and the Court to discuss the most
efficient and effective path forward for this litigation in light of the Court’s ruling, which has
narrowed the case in various ways. See Dkt. 298 at 42-43 (“The deadline for Facebook to file an
answer to the complaint, along with all other scheduling matters, will be discussed at a case
management conference.”).

        Facebook immediately agreed to meet and confer with Plaintiffs for the purpose of
developing their joint case management statement, but requested that the parties jointly ask to
reschedule the conference to October 4, in light of the Rosh Hashanah holiday. In response to
the parties’ joint request, the Court rescheduled the conference to October 15, which
unfortunately presented an irreconcilable conflict for Facebook’s lead counsel. The conference
was then rescheduled once again, for the next available court date, November 4.

        Contrary to Plaintiffs’ assertion, Facebook has not “refus[ed] to meet and confer pursuant
to Rule 26(f)” because the parties were not ordered to conduct a Rule 26(f) conference. Nor did
the postponement of the conference from October 1 to November 4 “stymie[] Plaintiffs from
issuing discovery” because the discovery stay remains in place.

        Facebook remains ready and willing to meet and confer with Plaintiffs in advance of the
November 4 CMC for the purpose of discussing and developing a joint case management
statement to submit to the Court in advance of that hearing. But Plaintiffs’ sudden demand for a
Rule 26(f) conference is improper and premature. Plaintiffs have not articulated (and cannot
articulate) any reason why there is a pressing urgency to meet and confer under Rule 26(f) this
week, or at any time before the upcoming CMC, and the Court should reject their request.

     We thank the Court for its consideration, and look forward to discussing next steps at the
November 4 CMC.

                                                2
Respectfully submitted,


KELLER ROHRBACK L.L.P.

By:    /s/ Derek W. Loeser
       Derek W. Loeser

Derek W. Loeser (admitted pro hac vice)
Lynn Lincoln Sarko (admitted pro hac vice)
Gretchen Freeman Cappio (admitted pro hac
vice)
Cari Campen Laufenberg (admitted pro hac vice)
1201 Third Avenue, Suite 3200
Seattle, WA 98101
Tel.: (206) 623-1900
Fax: (206) 623-3384
dloeser@kellerrohrback.com
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

BLEICHMAR FONTI & AULD LLP

By:    /s/ Lesley E. Weaver
       Lesley E. Weaver

Lesley E. Weaver (SBN 191305)
Anne K. Davis (SBN 267909)
Joshua D. Samra (SBN 313050)
555 12th Street, Suite 1600
Oakland, CA 94607
Tel.: (415) 445-4003
Fax: (415) 445-4020
lweaver@bfalaw.com
adavis@bfalaw.com
jsamra@bfalaw.com

Plaintiffs’ Co-Lead Counsel



 3
                       GIBSON, DUNN, & CRUTCHER LLP
                       By: /s/ Joshua S. Lipshutz
                          Joshua S. Lipshutz

                       Orin Snyder (admitted pro hac vice)
                       GIBSON, DUNN & CRUTCHER LLP
                       200 Park Avenue
                       New York, NY 10166-0193
                       Telephone: 212.351.4000
                       Facsimile: 212.351.4035
                       osnyder@gibsondunn.com

                       Joshua S. Lipshutz (SBN 242557)
                       GIBSON, DUNN & CRUTCHER LLP
                       1050 Connecticut Avenue, N.W.
                       Washington, DC 20036-5306
                       Telephone: 202.955.8500
                       Facsimile: 202.467.0539
                       jlipshutz@gibsondunn.com

                       Kristin A. Linsley (SBN 154148)
                       Brian M. Lutz (SBN 255976)
                       GIBSON, DUNN & CRUTCHER LLP
                       555 Mission Street, Suite 3000
                       San Francisco, CA 94105-0921
                       Telephone: 415.393.8200
                       Facsimile: 415.393.8306
                       klinsley@gibsondunn.com
                       blutz@gibsondunn.com

                       Attorneys for Defendant Facebook, Inc.




4833-8782-9416, v. 1




                        4
